DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: 
In claim 3, line 1, there is a closed parenthesis after the word “recess.” Examiner suggests omitting this parenthesis since no open parenthesis is present before the closed parenthesis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (JP 2005104188 with English machine translation). 

Regarding claim 2, Harada discloses all of the limitations as set forth above for claim 1. Harada further discloses that the first portion (8) of the first side surface is provided with a first recess (see Modified Figure 2 below) that extends toward the bottom of the sipe (7) from the surface of the land section (5 or 6) and that is recessed in a direction away from the second side surface (see Modified Figure 2 below), and a 

    PNG
    media_image1.png
    528
    862
    media_image1.png
    Greyscale

Modified Figure 2, Harada
	Regarding claim 3, Harada discloses all of the limitations as set forth above for claim 2. Harada further discloses that the first recess, the first protrusion, the second protrusion, and the second recess have a shape of a half cone pointed toward the bottom of the sipe (7) (see Modified Figure 2 below). 

    PNG
    media_image2.png
    477
    634
    media_image2.png
    Greyscale

Modified Figure 2, Harada
	Regarding claim 5, Harada discloses all of the limitations as set forth above for claim 1. Harada further discloses that the second portion (10) of the first side surface and the second portion (10) of the second side surface each have a shape having an amplitude (R) in the sipe width direction toward the bottom of the sipe, the shape of the second portion (10) of the first side surface and the shape of the second portion (10) of the second side surface being complementary to each other (see Fig. 2; [0010]). 
	Regarding claim 6, Harada discloses all of the limitations as set forth above for claim 5. Harada further discloses that the second portion (10) of the first side surface is provided with a third recess (see Modified Figure 2 below) that extends in the sipe extending direction and is recessed in a direction away from the second side surface 

    PNG
    media_image3.png
    477
    742
    media_image3.png
    Greyscale

Modified Figure 2, Harada


    PNG
    media_image4.png
    477
    676
    media_image4.png
    Greyscale

Modified Figure 2, Harada
	Regarding claim 9, Harada discloses all of the limitations as set forth above for claim 5. Harada further discloses that the third portion (9) of each of the first side surface and the second side surface has a flat surface ([0010]; see Figs. 2 and 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2005104188 with English machine translation) in view of at least Rodewald (EP 1223054 with English machine translation), Clemmer (U.S. Patent Pub. No. 2013/0153106), or Matsumoto (U.S. Patent Pub. No. 2010/0218867). 
Regarding claim 4, Harada discloses all of the limitations as set forth above for claim 3. Particularly, Harada discloses that the first recess, the first protrusion, the second protrusion, and the second recess have the shape of a half triangular cone toward the bottom of the sipe (7) due to the triangular zigzag nature of the first portion (8) in the extending direction of the sipe (see Fig. 2). Harada fails to disclose, however, that the first recess, the first protrusion, the second protrusion, and the second recess have a shape of a half circular cone pointed toward the bottom of the sipe. 


    PNG
    media_image5.png
    520
    689
    media_image5.png
    Greyscale

Modified Figure 1, Rodewald
	Clemmer teaches (as seen in Figs. 1-4) a tire (100) similarly directed to a 3D sipe (title). Clemmer further teaches that a sipe (410; see Fig. 4) with a sinusoidal shape in 
	Matsumoto teaches (as seen in Figs. 1-3B) a pneumatic tire (title) similarly directed to a 3D sipe (5). Matsumoto further teaches that a sipe (5) provided with half circular cone shaped recesses (7; see Figs. 3A and 3B) is an alternative to a sipe (5) provided with half triangular cone shaped recesses (7; see Figs. 2A and 2B) ([0052]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag nature of the first portion as disclosed by Harada to be half circular shaped as taught by Rodewald because they would have had a reasonable expectation that doing so would lead to greater ease in producing the tire. Furthermore, based on the multitude of prior art references showing that sinusoidal and half circular shaped sipes are alternatives to triangular zigzag shaped sipes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the zigzag nature of the first portion as disclosed by Harada to be half circular shaped. This modification of Harada would necessarily cause the first recess, the first protrusion, the second protrusion, and the second recess to have a shape of a half circular cone pointed toward the bottom of the sipe, thus suggesting the claimed limitations in claim 4. 
	Regarding claim 10, modified Harada discloses all of the limitations as set forth above for claim 4. Modified Harada further discloses that the second portion (Harada: 10) of the first side surface and the second portion (Harada: 10) of the second side surface each have a shape having an amplitude (Harada: R) in the sipe width direction toward the bottom of the sipe, the shape of the second portion (Harada: 10) of the first 
	Regarding claim 11, modified Harada discloses all of the limitations as set forth above for claim 10. Modified Harada further discloses that the second portion (Harada: 10) of the first side surface is provided with a third recess (see Modified Figure 2 below) that extends in the sipe extending direction and is recessed in a direction away from the second side surface (see Modified Figure 2 below), and a third protrusion (see Modified Figure 2 below) that is arranged adjacent to the third recess in the sipe depth direction, extends in the sipe extending direction, and protrudes toward the second side surface (see Modified Figure 2 below). Harada further discloses that the second portion (Harada: 10) of the second side surface is provided with a fourth protrusion (see Modified Figure 2 below) that is arranged to face the third recess in the sipe width direction (see Modified Figure 2 below), extends in the sipe extending direction, and protrudes toward the first side surface (see Modified Figure 2 below), and a fourth recess (see Modified Figure 2 below) that is arranged to face the third protrusion in the sipe width direction (see Modified Figure 2 below), extends in the sipe extending direction, and is recessed in a direction away from the first side surface (see Modified Figure 2 below). 

    PNG
    media_image3.png
    477
    742
    media_image3.png
    Greyscale

Modified Figure 2, Harada
	Regarding claim 12, modified Harada discloses all of the limitations as set forth above for claim 11. Modified Harada further discloses that the third recess, the third protrusion, the fourth protrusion, and the fourth recess are linear when viewed in the sipe width direction (see Modified Figure 2 below). 

    PNG
    media_image4.png
    477
    676
    media_image4.png
    Greyscale

Modified Figure 2, Harada
	Regarding claim 14, modified Harada discloses all of the limitations as set forth above for claim 10. Modified Harada further discloses that the third portion (Harada: 9) of each of the first side surface and the second side surface has a flat surface (Harada: [0010]; see Figs. 2 and 3). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2005104188 with English machine translation) in view of Nagayasu (U.S. Patent Pub. No. 2012/0180920). 
Regarding claim 8, Harada discloses all of the limitations as set forth above for claim 6. Harada further discloses a desire to create a tire with improved driving performance on dry and wet surfaces by preventing collapse deformation ([0007]). 
Nagayasu teaches (as seen in Figs. 1-6) a pneumatic tire (1) similarly directed to a 3D sipe (4). Nagayasu further teaches that a third recess, a third protrusion, a fourth protrusion, and a fourth recess (see Modified Figure 6 below) meander when viewed in the sipe width direction (see Fig. 4; [0046]). Nagayasu further teaches that this configuration of the sipe (4) suppresses the collapsing of the blocks on which the sipes are formed ([0047]). 

    PNG
    media_image6.png
    463
    689
    media_image6.png
    Greyscale

Modified Figure 6, Nagayasu
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third recess, the third protrusion, the fourth protrusion, and the fourth recess as disclosed by Harada . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (JP 2005104188 with English machine translation) in view of at least Rodewald (EP 1223054 with English machine translation), Clemmer (U.S. Patent Pub. No. 2013/0153106), or Matsumoto (U.S. Patent Pub. No. 2010/0218867) as applied to claim 11 above, and further in view of Nagayasu (U.S. Patent Pub. No. 2012/0180920). 
Regarding claim 13, modified Harada discloses all of the limitations as set forth above for claim 11. Modified Harada further discloses a desire to create a tire with improved driving performance on dry and wet surfaces by preventing collapse deformation (Harada: [0007]). Modified Harada fails to disclose, however, that the third recess, the third protrusion, the fourth protrusion, and the fourth recess meander when viewed in the sipe width direction. 
Nagayasu teaches (as seen in Figs. 1-6) a pneumatic tire (1) similarly directed to a 3D sipe (4). Nagayasu further teaches that a third recess, a third protrusion, a fourth protrusion, and a fourth recess (see Modified Figure 6 below) meander when viewed in the sipe width direction (see Fig. 4; [0046]). Nagayasu further teaches that this configuration of the sipe (4) suppresses the collapsing of the blocks on which the sipes are formed ([0047]). 

    PNG
    media_image6.png
    463
    689
    media_image6.png
    Greyscale

Modified Figure 6, Nagayasu
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third recess, the third protrusion, the fourth protrusion, and the fourth recess as disclosed by modified Harada to meander as taught by Nagayasu because they would have had a reasonable expectation that doing so would lead to a further suppression in the collapse deformation of the tire, thereby further improving the driving performance of the tire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749